FIST2 P-2 09/14 SUPPLEMENT DATED SEPTEMBER 30, 2014 TO THE PROSPECTUS DATED MARCH 1, 2014 OF FRANKLIN INVESTORS SECURITIES TRUST (Franklin Adjustable U.S. Government Securities Fund, Franklin Floating Rate Daily Access Fund, Franklin Low Duration Total Return Fund, Franklin Total Return Fund) The Prospectus is amended as ­follows: I. For the Franklin Floating Rate Daily Access Fund, the following has been added to the portfolio management team under "Fund Summaries – Portfolio Managers" section on page 19: Portfolio Managers Mark Boyadjian, CFA Senior Vice President of Advisers and portfolio manager of the Fund since September 2014. II. For the Franklin Floating Rate Daily Access Fund, the following has been added to the portfolio management team under "Fund Details - Management" section on page 68: Mark Boyadjian, CFA Senior Vice President of Advisers Mr.
